Name: Commission Implementing Decision (EU) 2015/398 of 13 February 2015 amending Decision 2008/185/EC as regards the inclusion of Hungary in the list of Member States or regions thereof free of Aujeszky's disease (notified under document C(2015) 718) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  agricultural policy;  trade policy
 Date Published: 2015-03-11

 11.3.2015 EN Official Journal of the European Union L 66/16 COMMISSION IMPLEMENTING DECISION (EU) 2015/398 of 13 February 2015 amending Decision 2008/185/EC as regards the inclusion of Hungary in the list of Member States or regions thereof free of Aujeszky's disease (notified under document C(2015) 718) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to trade in the Union in bovine animals and swine. Article 9 of that Directive lays down criteria for the approval of compulsory national control programmes for certain contagious diseases, including Aujeszky's disease. In addition, Article 10 of that Directive provides that where a Member State considers its territory or part thereof to be free of such diseases, including Aujeszky's disease, it is to present appropriate supporting documentation to the Commission. (2) Commission Decision 2008/185/EC (2) lays down the additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of Member States according to their Aujeszky's disease status. (3) Annex I to Decision 2008/185/EC lists Member States or regions thereof which are free of Aujeszky's disease and where vaccination is prohibited. Annex II to that Decision lists Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place. (4) Hungary is currently listed in Annex II to Decision 2008/185/EC, as a Member State or region thereof where approved national control programmes for the eradication of Aujeszky's disease have been implemented. (5) Hungary has submitted documentation in support of its application to declare Hungary free from Aujeszky's disease. (6) Following the evaluation of the supporting documentation submitted by Hungary, it is appropriate that Hungary is no longer listed in Annex II to Decision 2008/185/EC, but instead be listed in Annex I thereto. (7) Decision 2008/185/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2008/185/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease and criteria to provide information on this disease (OJ L 59, 4.3.2008, p. 19). ANNEX ANNEX I Member States or regions thereof free of Aujeszky's disease and where vaccination is prohibited ISO code Member State Regions BE Belgium All regions CZ Czech Republic All regions DK Denmark All regions DE Germany All regions IE Ireland All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, CÃ ´tes-d'Armor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Indre, Ille-et-Vilaine, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Oise, Orne, Paris, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire de Belfort, Val-de-Marne, Val-d'Oise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines IT Italy The province of Bolzano CY Cyprus All regions LU Luxembourg All regions HU Hungary All regions NL Netherlands All regions AT Austria All regions SI Slovenia All regions SK Slovakia All regions FI Finland All regions SE Sweden All regions UK United Kingdom All regions ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place ISO code Member State Regions ES Spain All regions PL Poland All regions